Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II claim 8 in the reply filed on 10/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The traversal on the grounds of no serious burden asserting the elected method claim encompasses the entirety of the device claims is unpersuasive.  The traversal however fails to describe how the entirety of the claimed device is specifically encompassed.  As such, the traversal is incomplete.  Note there are several claimed structural embodiments not required in the claimed method, as such the method does not encompass the entirety of the claims as asserted.

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 has dependency as requiring the device structure of claim 1.  Claim 1 is a device structure claim which may or may not be considered to have product by process language (i.e. “bonded”) which may be performed in various different methods and imply various structures.  For the purpose of the device claim 1, the structure is interpreted by what the process may infer.   For a method claim, the method steps are required limitations.   It is unclear if claim 12 is only intending to require one of the possible resultant structure of claim 1 or is intending to incorporate the possible product by process interpretation.

When interpreting claim 12, it is unclear if only a structure is required and/or if the possible product by process term “bonded” is part of the method of claim 12.  The term bonded is ambiguous.  Bonded may describe a structure or may infer some form of a bonding step was performed.  Reading the specification, the bonded structure the metal may be of the same material and diffusion bonded.  Such process could be described as a integral structure.  Bonded could have other meanings, such as adhesive bonded or mechanical bonding (i.e. bolts or other fasteners), where the structure is separable.

  Appropriate correction is required.  For example, explicitly include any steps intended to be captured in claim 1, by amending the limitations into the method claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 9245760 B2) in view of Kikuchi et al (IDS filed 4/27/2020) in view of Marsh et al. (US 20030141511 A1)


Regarding claim 8, Mauder et al. discloses a method of manufacturing a semiconductor device comprising:
 a step of forming an epitaxial substrate by growing a plurality of compound semiconductor layers (Mauder et al. Claim 11) on a compound semiconductor substrate (Mauder et al. Col. 1 lines 18+); 
a step of forming a chip by dividing the epitaxial substrate (Mauder et al. Col. 1 lines 18+).
Mauder et a. is silent upon a additional step of arranging chips on a susceptor for further bonding.  
At the time of the invention it was known that grown compound semiconductor chips were capable and known to be arranged on metal susceptors having plurality of opening for accepting chips for the purpose of further processing such as bonding to Si substrates.  For support see Kikuchi et al. (entire document and specifically figure 1)

    PNG
    media_image1.png
    168
    319
    media_image1.png
    Greyscale


As shown in Kikuchi et, chips which were may have bend grown and singulated as taught in Mauder et al., are arranged on a metal susceptor having a plurality of openings for accepting the chips (i.e. resultant structure of applicant’s claim 1).  As disclosed in Kikuchi et, the device being formed is a hybrid photonic circuits. (PIC)  The process of Kikuchi et al. bonds a silicon wafer to the arranged chips on the susceptor.  As such Kikuchi e al. teaches, 
a step of arranging the chip in one of the plurality of first openings (Kikuchi et al. fig. 1) 
a step of preparing a first substrate containing silicon (Kikuchi et al. fig. 1), and 
a step of bonding the chip to the first substrate by causing the susceptor and the first substrate to face each other (Kikuchi et al. fig. 1).


It is noted that Kikuchi is silent upon the first substrate having a waveguide mesa, however this feature would be expected to be in the Si wafer being bonded, as such feature is required to complete the circuity between the chips and the substrate of PIC devices.  For support see Marsh et al. Figs. 2A-B and ¶s 34-37 & 63) which describe a PIC device and teaching the device is recognized to include a mesa waveguide in the Si substrate.


    PNG
    media_image2.png
    641
    623
    media_image2.png
    Greyscale


	As such in view of Marsh it would be expected that the Si wafer of Kikuchi et al. would comprise the claimed “mesa waveguides” at the location of the chips to be bonded in order to produce the described PICs being formed by the described bonding process.
	In the alternative it would be obvious to one of ordinary skill in the art to form the device of Marsh et al. with the techniques known in the art as described by Mauder and Kikuchi et al..  One may grow the and cingulate the chips as taught in Mauder and then subsequently arrange and bond to a substrate such as taught in Kikuchi et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/2/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822